Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to applicant’s response to non-final office action filed on February 25, 2022 in which claims 1, 5-11, 14-28 are presented for further examination.

Terminal Disclaimer
3.	The terminal disclaimer filed on February 25, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,023543 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
4.	The reasons for allowance were presented in the previous office action.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1, 5-11, 14-28 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162